Friedman and Catterson, JJ.,
concur in a separate memorandum by Catterson, J., as follows: Although I join with the majority in remanding the matter for a posttrial Frye hearing, I write separately in order to point out that the record supports going further, and ordering a new trial as to liability. As set forth below, it is clear from the existing record that the testimony and proof of the plaintiffs’ experts was deficient.
Plaintiffs decedent sustained fatal injuries when the Chevrolet Suburban sport utility vehicle in which he was a passenger overturned after being hit by another vehicle. The jury returned a liability verdict against General Motors, the Suburban’s designer and manufacturer, finding that the Suburban had a defective roof structure and that such defect was a substantial factor in enhancing the decedent’s injuries and causing his death.
*341The trial court permitted plaintiffs’ expert Dr. Nash to testify concerning an experiment on a similar vehicle that allegedly demonstrated the Suburban’s defective roof structure. In that experiment, the test vehicle was lifted in the air and then lowered so that the entire weight of the vehicle was resting on one small area of the roof at the right front corner adjacent to the windshield. The vehicle was suspended in that position until the roof eventually deformed. The vehicle was lifted again and then dropped on the deformed roof, causing the roof to collapse.
The results of a test intended to show the nature or tendency of an object are only admissible at trial if the test was conducted under conditions “sufficiently similar to the ones at issue to make the results achieved relevant.” (Cramer v Kuhns, 213 AD2d 131, 138 [3d Dept 1995], lv dismissed 87 NY2d 860 [1995].) While the test conditions need not be identical, there must be sufficient similarity to permit the inference that the results of the experiment shed light on what occurred in the accident. Where plaintiff fails to make the necessary showing of similarity, the experimental evidence must be excluded. (People v Cohen, 50 NY2d 908, 910 [1980]; see also Weinstein v Daman, 132 AD2d 547, 548-549 [2d Dept 1987], lv dismissed 70 NY2d 951 [1988].)
It is uncontroverted that the test performed by plaintiffs’ experts was not conducted under conditions “sufficiently similar” to that of the accident in question. Indeed, under cross-examination, plaintiffs’ expert testified that the test conditions only represented the crash “in a general way.” Additionally, the time frame of the test as well as the altitude at which the test vehicle was suspended did not match the uncontested details of the accident in any way whatsoever.
There is an additional reason that evidence heard on the Nash experiment should not have been admitted. It is well settled in New York that scientific opinion evidence will only be admitted at trial if the procedure and results are generally accepted as reliable in the scientific community. (People v Wernick, 89 NY2d 111, 115-116 [1996]; People v Wesley, 83 NY2d 417, 423 n 2 [1994]; People v Hughes, 59 NY2d 523, 537 [1983]; see also Frye v United States, 293 F 1013 [DC Cir 1923]; Selig v Pfizer, Inc., 290 AD2d 319 [2002], lv denied 98 NY2d 603 [2002].)
This “general acceptance” or “Frye test” applies to all areas of scientific analysis including engineering. (Clemente v Blumenberg, 183 Misc 2d 923 [Sup Ct, Richmond County 1999].) It puts upon the proponent of scientific evidence the “burden of establishing the general scientific acceptance of the expert’s theories.” (People v Kanani, 272 AD2d 186, 187 [2000], lv denied *34295 NY2d [2000]; People v Fortin, 289 AD2d 590, 591 [2d Dept 2001].) The Frye “general acceptance” test is intended to “protect[ ] juries from being misled by expert opinions that may be couched in formidable scientific terminology but that are based on fanciful theories.” (People v Weinstein, 156 Misc 2d 34, 37 [Sup Ct, NY County 1992], citing Note, The Dark Side of DNA Profiling: Unreliable Scientific Evidence Meets the Criminal Defendant, 42 Stan L Rev 465, 497 [1990].) An expert’s inability to show that his or her proffered theories have achieved general acceptance requires that his or her testimony be excluded. (See People v Burton, 153 Misc 2d 681, 683, 687, 690-691 [Sup Ct, Bronx County 1992].) This is in keeping with the “inherent power of all trial court Judges to keep unreliable evidence (‘junk science’) away from the trier of fact regardless of the qualifications of the expert. A well-credentialed expert does not make invalid science valid merely by espousing an opinion.” (Clemente v Blumenberg, 183 Misc 2d at 932.)
In order to satisfy the Frye test, proponents of opinion testimony must show that the theories propounded by their experts were based on tests, procedures or methodology which have been “sufficiently established to have gained general acceptance in the particular field in which it belongs.” (People v Wesley, 83 NY2d at 423, quoting Frye v United States, 293 F at 1014 [emphasis omitted].) While this does not mean that the methodology used must be “unanimously indorsed by the scientific community!, it must be shown to] be generally acceptable as reliable.” (Id., quoting People v Middleton, 54 NY2d 42, 49 [1981] [internal quotation marks omitted].)
The trial court failed to address this issue at all. Plaintiffs’ experts conceded that the test described above has never been used to assess the structural strength of a vehicle. There was no recognized protocol for the test and no body of scientific or engineering data to verify the results of the test and the conclusions drawn therefrom. Plaintiffs’ experts could not show that the Nash experiment had gained general acceptance, and evidence of the experiment and its purported results should not have been admitted in evidence. (Lara v New York City Health & Hosps. Corp., 305 AD2d 106, 106 [2003] [court properly struck expert testimony where plaintiff “failed to meet his burden of proof at the Frye hearing held during trial, that his expert’s theory is generally accepted in the medical community” (citation omitted)]; see Selig v Pfizer, Inc., 290 AD2d 319 [2002] [same]; see also People v Wesley, 83 NY2d at 422 [“(i)t should be emphasized that the inquiry here is into the reliability of the DNA evidence at the time of the proceedings in this case” (emphasis added)].)